Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/23/21.  Claim(s) 4, 7, and 8 are cancelled.  Claim(s) 1-3, 5, 6, and 9-11 are pending.  Claim(s) 10 is withdrawn.  Claim(s) 1-3, 5, 6, 9, and 11 are examined herein. 
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
An updated search has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Phillip S. Ge, Bruce A. Runyon, The changing role of beta-blocker therapy in patients with cirrhosis, Journal of Hepatology 2014 vol. 60, 643–653).
The instant claims are generally drawn to a method for treating fatty liver comprising administering the α1-adrenergic receptor agonist midodrine (related to claims 2, 3, and 6) wherein the midodrine induces an exercise like effect in the subject,  induces an activation of AMPK (related to claim 2), induces an expression of PPAR-δ or PGC-1α (related to claim 3), wherein the treating requires an activation of AMPK (related to claim 5), induces the exercise-like effect in organs comprising skeletal muscle, cardiac muscle, liver, and pancreas (related to claim 6), wherein the activation of AMPK comprises an expression of phosphorylated AMPK (related to claim 9), and wherein the exercise-like effect comprises an effect selected from the group consisting of: a physiological effect exerted during exercise comprising improvement in cardiac function or increase in contractile force; increase in insulin sensitivity and oxidative phosphorylation of muscles; decrease in cholesterol; decrease in fat accumulation and body weight; and decrease in blood inflammation (related to claim 11). 
Ge et al. discloses the treatment of cirrhosis (see, for example, the title, abstract, and the whole document) and further teaches that cirrhosis is a leading cause of mortality and that non-alcoholic steatohepatitis (NASH; i.e. fatty liver) may become the most common cause of advanced liver disease (see, for example, the Introduction on pg. 643).
Ge et al. teaches that in advanced cirrhosis, a number of circulatory changes occur, including the up-regulation of the sympathetic nervous system and of the renin-angiotensin-aldosterone system, along with the development of sodium and water retention and the formation of ascites.  These are aimed at maintaining adequate cardiac output and organ perfusion, and reflect an adaptive response to the peripheral vasodilation, effective hypovolemia, and arterial hypotension that accompanies advanced cirrhosis. However, as cirrhosis progresses, the cardiovascular system eventually loses its compensatory ability. It is at this stage that the maintenance of blood pressure and cardiac output is paramount in prolonging overall survival (see, for example, pg. 646).
Additional evidence confirming the importance of maintaining cardiac output in patients with advanced cirrhosis has been suggested among studies of the alpha-1 adrenergic agonist midodrine, it has been demonstrated that midodrine has a preferential effect on the splanchnic circulation, and its acute administration overall improves systemic hemodynamics, renal function, and sodium excretion in non-azotemic patients with ascites. Midodrine improves systemic hemodynamics without causing renal or hepatic dysfunction (see, for example, Midodrine on pg. 647).
Ge et al. further teaches that midodrine is a preferred treatment for end-stage cirrhosis (see, for example, Table 4 on pg. 649 and Figure 2 on pg. 650).
Ge et al does not specifically teach the treatment of fatty liver with midodrine, or the subsequent effects.
It would have been obvious to treat fatty liver with midodrine because the prior art discloses all the instant limitations.
One of ordinary skill would have been motivated to treat fatty liver with midodrine because Ge et al. discloses the treatment of liver cirrhosis, including NASH, and discloses the treatment of cirrhosis and comorbid issues with midodrine alone or in combination with other agents.  One of ordinary skill would have combined the teachings of Ge et al. with respect to the treatments of cirrhosis with midodrine and the treatments of NASH, and would have treated NASH with midodrine with a reasonable expectation of success.
With respect to the limitations drawn to the resultant effects of the treatment of the claimed group with the claimed patient population (e.g. “induces an exercise like effect in the subject”, “induces an activation of AMPK”, “induces an expression of PPAR-δ or PGC-1α”, “requires an activation of AMPK”, “induces the exercise-like effect in organs comprising skeletal muscle, cardiac muscle, liver, and pancreas”, “wherein the activation of AMPK comprises an expression of phosphorylated AMPK”, and “wherein the exercise-like effect comprises an effect selected from the group consisting of: a physiological effect exerted during exercise comprising improvement in cardiac function or increase in contractile force; increase in insulin sensitivity and oxidative phosphorylation of muscles; decrease in cholesterol; decrease in fat accumulation and body weight; and decrease in blood inflammation”), these are considered to be resultant effects of the administration of the claimed composition to the claimed patient population, and would have necessarily followed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Thus, the prior art disclosure of the administration of the claimed composition to the claimed patient population properly anticipates the instant claims.

Conclusion
Claim(s) 4, 7, and 8 are cancelled.  Claim(s) 10 is withdrawn.  Claim(s) 1-3, 5, 6, 9, and 11 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627